Citation Nr: 1823132	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-06 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Propriety of a reduction from a disability rating of 100 percent to 40 percent for service-connected prostate cancer, status post radical prostatectomy, effective January 1, 2014.

2.  Entitlement to an initial rating in excess of 20 percent as of October 8, 2015 for diabetic neuropathy of the right lower extremity.

3.  Whether new and material evidence has been received to reopen the Veteran's service connection claim for hepatitis C.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2013, September 2014, and May 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In the October 2013 decision, the RO reduced the disability rating for the Veteran's status post radical prostatectomy from 100 percent to 40 percent, effective January 1, 2014.  In the September 2014 decision, the RO granted service connection for diabetic neuropathy of the right lower extremity, assigning an initial 10 percent rating.  In the May 2016 rating decision, the RO denied reopening of the Veteran's service connection claim for hepatitis C.  

In a September 2015 decision, the Board determined that the rating reduction from a disability rating of 100 percent to 40 percent, effective from January 1, 2014, for service-connected status post radical prostatectomy was proper.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion for Partial Remand (Joint Motion, or JMR).  In an April 2016 Order, the Court granted the motion, vacated the portion of the Board's September 2015 decision that determined the rating reduction from a disability rating of 100 percent to 40 percent, effective from January 1, 2014,  for service-connected status post radical prostatectomy was proper, and remanded the matter to the Board for action consistent with the Joint Motion.

In a January 2017 decision, the Board, inter alia, determined that the rating reduction from a disability rating of 100 percent to 40 percent, effective from January 1, 2014, for service-connected status post radical prostatectomy was proper.  The Board also denied an initial rating in excess of 10 percent prior to October 8, 2015 for diabetic neuropathy of the right lower extremity, but granted a 20 percent rating as of October 8, 2015 for diabetic neuropathy of the right lower extremity.  The Veteran appealed the portion of the Board's January 2017 decision that determined the rating reduction from a disability rating of 100 percent to 40 percent, effective from January 1, 2014, for service-connected status post radical prostatectomy was proper, and a denial of a disability rating in excess of 20 percent as of October 8, 2015 for diabetic neuropathy of the right lower extremity to the Court.  In September 2017, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a JMR.  In a September 2017 Order, the Court granted the motion, vacated the portion of the Board's January 2017 decision that determined the rating reduction from a disability rating of 100 percent to 40 percent, effective from January 1, 2014, for service-connected status post radical prostatectomy was proper and a denial of a disability rating in excess of 20 percent as of October 8, 2015 for diabetic neuropathy of the right lower extremity, and remanded these matters to the Board for action consistent with the Joint Motion.  The remaining portion of the Board's January 2017 decision was left intact.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2013 rating decision reduced the disability rating for the Veteran's service-connected disability rating from 100 percent to 40 percent for service-connected prostate cancer, status post radical prostatectomy, effective January 1, 2014.

2.  At the time of the October 2013 rating decision, the 100 percent disability rating had been in effect for more than five years.

3.  The RO based the decision on one examination and at the time of the reduction, the preponderance of the evidence did not demonstrate overall improvement in the service-connected prostate cancer, status post radical prostatectomy. 

4.  The evidence is at least evenly balanced as to whether the symptoms of the Veteran's service-connected neuropathy of the right lower extremity more nearly approximates severe incomplete paralysis of the external popliteal nerve since October 8, 2015.

5.  A rating decision dated in March 2011denied the Veteran's service connection claim for hepatitis C.  The Veteran did not appeal and new and material evidence was not received within the one year appeal period.

6.  Evidence associated with the claims file since the March 2011 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for hepatitis C.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the Veteran's service-connected prostate cancer, status post radical prostatectomy to 40 percent disabling was not proper and the 100 percent disability rating is restored from January 1, 2014.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.105, 3.344(c), 4.115b, 4.118, Diagnostic Code 7805-7528 (2017).

2.  The criteria for a disability rating of 30 percent for service-connected diabetic neuropathy of the right lower extremity are met as of October 8, 2015.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8521 (2017).

3.  The March 2011 rating decision that denied the Veteran's claim of entitlement to service connection for hepatitis C is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1105 (2017).

4.  The evidence received since the March 2011 rating decision is new and material and the claim of entitlement to service connection for hepatitis C is reopened.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156(a), (c) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C. § 5103(a)(2012); 38 C.F.R. § 3.159(b) (2017).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

As will be discussed in detail below, the Board is granting the Veteran's claim that the reduction from a disability rating of 100 percent to 40 percent for service-connected prostate cancer, status post radical prostatectomy, effective January 1, 2014 was improper and his request to reopen the service connection claim for hepatitis C.  This is a full grant of the benefits sought on appeal with respect to his reduction claim and claim to reopen service connection for hepatitis C.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

With respect to the Veteran's rating claim for neuropathy of the right lower extremity, the Veteran is appealing the initial disability rating assigned.  The September 2014 rating decision granted the Veteran's service connection claim for neuropathy of the right lower extremity and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the September 2014 decision does not trigger additional notice obligations under 38 U.S.C. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.15(c)(4).

In this case, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains VA treatment records, a VA examination report dated in October 2015 and lay statements from the Veteran.  

The VA examination report dated in October 2015 reflects that the examiner reviewed the claims file, obtained an oral history from the Veteran of his peripheral neuropathy symptoms and evaluated the Veteran.  The examiner documented in detail the claimed and observed symptoms and the effect those symptoms have on his daily life and employment.  Accordingly, the VA examination is adequate for rating purposes.  

The issue of an initial rating in excess of 10 percent for neuropathy of the right lower extremity was previously remanded in September 2015 to arrange for the Veteran to undergo further VA examination to determine the current severity of the disability to include how it effects employment.  As noted above, the claims file contains a VA examination report dated in October 2015 that documents the Veteran's symptoms of neuropathy of the right lower extremity to include any effects on employment.  Accordingly, the Board finds that there has been substantial compliance with the September 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the record presents no basis for further development to create any additional evidence to be considered in connection with the issue currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Analysis for Reduction

A rating reduction must be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Id.

Prior to reducing a veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2017).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received (i.e., within 30 days), benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1) (2017).

The RO complied with the procedures set forth in 38 C.F.R. § 3.105(e) and notified the Veteran of the proposed rating reduction, as well as his rights in challenging this proposed reduction, in a rating decision in June 2013 and a letter dated in June 2013.  The reduction was then assigned in an October 2013 rating decision, effective January 1, 2014.  Thus, the notice requirements for a reduction of a disability evaluation have been met.  

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2017).  Rating agencies will handle cases affected by change of medical findings or diagnosis, to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  These considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, the 100 percent disability rating for prostate cancer, status post radical prostatectomy was in effect since October 23, 2006, over five years before the reduction took effect.  Thus, various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, apply in this case.

The requirements for a reduction in the evaluation for disabilities in effect for five years or more require that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  These provisions prohibit a reduction on the basis of a single examination.  Id.

VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  See Brown, 5 Vet. App. at 421. 

By way of background, a January 2005 biopsy was positive for adenocarcinoma.  The RO granted service connection for prostate cancer in a January 2007 rating decision and assigned a 100 percent disability rating , effective October 23, 2006, the date of claim.  

Pursuant to VA's Schedule for Rating Disabilities, the RO initially ascertained the severity of the Veteran's prostate cancer by application of the criteria set forth in Diagnostic Code 7528.  Under that diagnostic code, prostate cancer and other malignant neoplasms of the genitourinary system are initially rated as totally disabling. However, each such cancerous disorder is subject to a VA examination six months after the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note. Thereafter, based upon that or any subsequent examination, the disability rating is open to revision in accordance with the criteria set forth in 38 C.F.R. § 3.105(e).  If there is no local reoccurrence or metastasis, the service-connected genitourinary disease is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115b, Diagnostic Code 7528.

The Veteran underwent a radical prostatectomy in September 2007.  A follow up CT scan revealed metastatic lymph nodes and his urologist recommended radiation therapy.  The Veteran's prostate cancer was treated with hormone therapy from October 2007 to September 2012.  A September 2012 VA examination determined that the Veteran's prostate cancer was in remission.  The examiner noted that a recent urology treatment record documented that there was a discussion on stopping androgen therapy.  

The Board observes that the Veteran underwent periodic VA examinations in April 2008, June 2009, July 2010, January 2011, and September 2012.  The RO continued the 100 percent rating for post radical prostatectomy with recurrent cancer, as well as invasion into the seminal vesical in rating decision dated in July 2008, July 2010, March 2011, December 2011, and September 2012.

Prior to the reduction, the Veteran underwent a VA prostate cancer examination in May 2013.  The examiner documented that he reviewed the claims file.  The examiner noted that the Veteran was diagnosed with adenocarcinoma of the prostate and he had a robotic prostatectomy in 2007 and he was on hormone therapy until September 2012.  The examiner determined that his prostate cancer was in remission.  The Veteran's PSA was noted to be <.1 from July 2011 to April 2013.  

In the October 2013 rating decision that reduced the Veteran's service-connected status post radical prostatectomy, with recurrent cancer, the RO specifically noted that the decision was based on evidence from the Veteran's recent VA examination in May 2013 that showed his disability had improved.  Thus, the reduction in the Veteran's disability rating was based on one examination.  As the 100 percent disability rating was in effect for more than five years, the evidence must show sustained material improvement under the ordinary conditions of life and a reduction is prohibited on the basis of a single examination.  

Furthermore, around the time of the October 2013 rating reduction, an October 2013 VA treatment record showed that the Veteran had a positive margin with PSA of .3.  At that time, the Veteran stated he would be agreeable to restarting androgen ablation if his PSA was still elevated.  A January 2014 VA treatment record reveals that the Veteran's PSA was .4, trending up from 0.1.  The physician noted that the Veteran needs androgen ablation (hormone therapy).  

Accordingly, the Board finds that the record is in equipoise as to whether the Veteran had the presence/reoccurrence of prostate cancer at the time of the October 2013 rating reduction.  This is shown by the presence of PSA and by the tripling of the Veteran's PSA subsequent to May 2013.  Tellingly, when the PSA measurements were at 0.01 the testing report indicated that cancer was undetectable, but when the PSA results tripled to 0.3 the testing report no longer indicated that the cancer was undetectable.  The Veteran was scheduled to have a bone scan in November 2013, but he cancelled the appointment and indicated that he did not want it done.

The Board additionally notes that medical evidence subsequent to the October 2013 reduction further supports that the Veteran's adenocarcinoma had recurred.  A February 2014 VA treatment records document that the Veteran 's PSA increased to .4, trending up from .3 in October 2013.  The physician noted that that the Veteran needs androgen ablation.  VA treatment records dated in March 2014, June 2014, September 2014, and December 2014 show that his PSA's continued to rise, however, the Veteran stated that he would like to wait a bit longer before resuming androgen ablation.  A February 2015 VA treatment record noted that the Veteran had Gleason 8 prostate cancer status post radical prostatectomy with evidence of biochemical recurrence. 

Based on the foregoing, the Board finds that the regulatory requirements for reduction of the disability evaluation have not been met, and as a result, a preponderance of the evidence is not in favor of the reduction.  Accordingly the reduction from 100 percent to 40 percent for the Veteran's service-connected prostate cancer, status post radical prostatectomy was not proper and the 100 percent disability rating is to be restored, effective January 1, 2014.

III.  Analysis for Initial Rating for Neuropathy of the Right Lower Extremity

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2017).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id.

The Veteran's service-connected neuropathy of the right lower extremity is currently rated as 20 percent disabling since October 8, 2015 under Diagnostic Code 8521 (2017), which evaluates incomplete paralysis of the external popliteal nerve.  Under Diagnostic Code 8521, mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated as 30 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  

Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 
C.F.R. § 4.124a.  

Complete paralysis of the external popliteal nerve is marked by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Id.  

The words "mild," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§  4.2, 4.6.

In the October 2015 VA examination report, the examiner noted the Veteran had mild intermittent pain, mild paresthesias and/or dysesthesias, and moderate numbness in his right lower extremity.  On strength tests, he had normal strength on right knee extension and flexion and right ankle plantar flexion and dorsiflexion.  Deep tendon reflexes were decreased in the right knee and right ankle.  Light touch/monofilament testing results showed decreased results in the right knee/thigh, right ankle/lower leg, and right foot/toes.  The Veteran had decreased cold sensation.  He did not have muscle atrophy, but he did have trophic changes attributable to his diabetic neuropathy in the form of smooth, hairless skin on his lower legs and feet.  The examiner noted the EMG testing revealed the Veteran's right lower extremity neuropathy affected the peroneal nerve and was considered moderate on the right side.  The examiner determined that the Veteran's bilateral neuropathy would affect all types of employment.  He explained that standing and walking any distances or timeframes would be limited.  With the left foot drop, this would cause difficulty standing, walking, performing anything strenuous, and would cause difficulty with balance due to sensory loss.  

Based on the evidence of record, the most pertinent of which was discussed above, the Board finds that the Veteran's peripheral neuropathy of the right lower extremity most closely approximates severe incomplete paralysis of the external popliteal nerve since October 8, 2015.  In this regard, the VA examination report documents that the Veteran's right lower extremity demonstrated trophic changes as his right leg was smooth and hairless.  The Veteran reported experiencing daily numbness and tingling in right foot.  The VA examiner documented that the Veteran uses a right leg brace that is related to his diabetes according to VA treatment records.  The October 2015 VA examination also revealed decreased cold sensation.  Although the examiner described the Veteran's symptoms of the right lower diabetic neuropathy as moderate, the results of the physical examination more closely approximate a severe disability, particularly in light of the Court's September 2017 JMR, which required consideration of interconnected, bilateral lower extremities issues, including foot drop.  Thus, the Board concludes that the Veteran's diabetic neuropathy of the right lower extremity more closely approximates a 30 percent disability rating for severe incomplete paralysis of the external popliteal nerve for the right lower extremity since October 8, 2015.  The Board observes that 30 percent is the highest schedular rating available for incomplete paralysis of the external popliteal nerve.  38 C.F.R. § 4.124a, DC 8521.

The above determination is based upon consideration of the applicable provisions of VA's rating schedule.  However, if there is evidence that the symptoms of the Veteran's diabetic neuropathy of the right lower extremity has  been shown to be so exceptional or unusual an assignment of a higher rating on an extra-schedular basis may be warranted.  See 38 C.F.R. § 3.321(b)(1).
 
There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); see also Thun, supra.

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, the Under Secretary for Benefits or the Director of the Compensation Service is authorized to approve on the basis of a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See 38 C.F.R. § 3.321(b) (amended, effective January 8, 2018 for all cases pending before VA).  Furthermore, effective January 8, 2018 for all cases pending before VA, VA amended 38 C.F.R. § 3.321 to clarify that an extraschedular evaluation may not be based on the combined effective of multiple service-connected disabilities. 

In this case, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the rating criteria.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board" (quoting Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)). 

Finally, the Board is cognizant that a claim for a total rating based upon individual unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is in receipt of a TDIU, effective May 12, 2014, based on the combined effect of all his service-connected disabilities.  The Veteran has not asserted, nor does the evidence suggest, that his diabetic neuropathy of the right lower extremity, alone, results in unemployability as of October 8, 2015.  Thus, the issue of entitlement to a TDIU as part of the Veteran's increased rating claim for diabetic neuropathy of the right lower extremity has not been raised by the evidence of record.

IV.  Analysis for New and Material Evidence

At the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a)(2017).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran originally filed a service connection claim for hepatitis C in January 2011.  In a March 2011 rating decision , the RO denied service connection for hepatitis C on the basis that this condition neither incurred in nor was caused by service. 
Although notified of the denial in March 2011, the Veteran did not initiate an appeal with respect to the denied claim.  Moreover, no new and material evidence pertinent to either claim was received within the one-year appeal period, nor were additional, relevant service records, warranting reconsideration of the claims, received at any time thereafter.  See 38 C.F.R. §§ 3.156(b), (c).  The RO's March 2011 denial is therefore final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C. § 5108 (2012).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

However, the Veteran filed a new claim for service connection hepatitis C in September 2015.  He asserted that his hepatitis C is due air gun injections that occurred during service.  The Board finds that the lay statements from the Veteran regarding a possible in-service risk factor for hepatitis C is considered new as it was not of record at the time of the March 2011 rating decision.  This evidence is also considered material as it supports the Veteran's claim that his hepatitis C is related to service.  

This evidence is neither cumulative nor redundant of the evidence of record in March 2011 and it raises a reasonable possibility of substantiating the Veteran's claim by addressing a missing element of the claim, i.e., evidence of an in-service risk factor.  Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Such evidence must now be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for hepatitis C is reopened.  38 C.F.R. § 3.156(a).


ORDER

The reduction in disability rating for service-connected prostate cancer, status post radical prostatectomy from 100 percent to 40 percent was improper and the 100 percent disability evaluation is restored, effective January 1, 2014.

An initial rating of 30 percent as of October 8, 2015 for diabetic neuropathy of the right lower extremity is granted.

As new and material evidence to reopen the claim for service connection for hepatitis C has been received, to this extent only, the appeal as to this matter is granted.


REMAND

The Board regrets further delay with respect to the remaining issue on appeal; however, a remand is necessary prior to adjudicating the claim.

Regarding the Veteran's service connection claim for hepatitis C, the Veteran was provided with a VA examination in March 2017.  The examiner determined that it is less likely as not that the Veteran contracted hepatitis C from air gun inoculations.  The Veteran has denied any other risk factors for hepatitis C, however, he also asserted that his hepatitis C is related to his combat experiences while serving in the Republic of Vietnam.  Furthermore, a review of the Veteran's service treatment records shows that in November 1966 the Veteran sought treatment for urethral discharge and he was diagnosed with gonorrhea, indicating that the Veteran may have engaged in unprotected intercourse during service.  The VA examiner did not address these possible risk factors during service in his medical opinion.  Accordingly, the Board finds that the Veteran should be provided with another VA examination to determine if the Veteran's hepatitis C is related to any risk factors associated with his service in the Republic of Vietnam as well as any unprotected intercourse during service.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records from July 2017 to the present from the Omaha VA Medical Center.  

2. After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination to evaluate his service connection claim for hepatitis C.  

The electronic claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the electronic claims folder was reviewed in connection with the examination.  All indicated tests and studies should be accomplished.   

After completion of the examination, review of the evidence, and obtaining a history from the Veteran of any risk factors for hepatitis C during service (particularly in relation to his experiences while serving in the Republic of Vietnam), the examiner should provide an opinion on whether it is as likely as not (i.e., a fifty percent or greater probability) that the Veteran's current hepatitis C is related to any risk factors in service to include any unprotected intercourse and any other risk factors while serving in the Republic of Vietnam.  

An explanation for all opinions should be provided.  The examiner should discuss the risk factors during service, based on the history provided by the Veteran and the evidence in the claims file, in terms of whether it led to the Veteran's contraction of hepatitis C.  The examiner is asked to address the November 1966 service treatment record that documents a diagnosis of gonorrhea during service as part of his or her rationale in support of the opinion.

3. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for hepatitis C, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


